ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The proposed amendments filed after a final rejection, but prior to the date of filing a
brief, will not be entered because they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
2.	The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Claim 1 has been amended to recite the protrusion portion is positioned in a center portion of the positive electrode mixture layer on the plane.
The Applicant recognizes that in Fig. 2 of Ito, the protrusion portion is generally positioned in the center.
However, the Applicant argues that Figs. 1-2 of Ito show an embodiment in which only one unevenness is formed for convenience of explanation, but many unevennesses may be formed in one battery. Further, the drawings are exaggerated for convenience of explanation, and the thickness of the current collector, the active material layer, the solid polymer electrolyte layer, and the size of the unevenness are not limited to the illustrated modes ([0009] of Ito). That is, Figs. 1-2 of Ito are merely schematic representations of a single instant of unevenness – not a teaching about the location of the protrusion. 
The Examiner respectfully disagrees and notes that Ito explicitly teaches wherein at least one unevenness is required to achieve the advantageous effects, such as increasing the contact between the positive electrode mixture layer and the solid electrolyte layer so that the battery reaction that proceeds efficiently, thereby improving the output characteristics of the all-solid-state battery ([0007], [0009]-[0011]), which encompasses one unevenness and therefore reads on such. Consequently, Figs. 1-2 of Ito, which illustrate a single instance of unevenness that is taught to be suitable for achieving the advantageous effects, do provide a teaching about the location of an unevenness (protrusion) on the laminate.
Furthermore, the Examiner notes that Claim 1 does not limit the instances of unevenness (i.e. number of protrusions) to be only one, and therefore the argument is not commensurate with the scope of the claims. 
Furthermore, the Applicant respectfully submits that the skilled artisan would not have been reasonably motivated to combine Kosaka and Ito to achieve the claimed subject matter because the rejection is based upon a mischaracterization of the teachings of Ito.
Specifically, the Applicant argues that the skilled artisan would recognize that Ito is actually teaching that the entire surface between the electrolyte layer and the active material layer should have such unevenness, which is shown in Figs. 5-7 of Ito. Ito is not teaching a protrusion and recess according to the present claims, but is teaching a property that is more akin to a particular surface roughness between the electrolyte layer and the active material layer. Thus, Ito and the present claims are directed to entirely different technical concepts and implantations that would not achieve the claimed invention.
The Examiner respectfully disagrees and notes that, as stated above, Ito explicitly teaches wherein at least one unevenness is required to achieve the advantageous effects ([0007], [0009]-[0011]), which encompasses one unevenness and therefore reads on such and therefore the skilled artisan would have found it obvious to modify Kosaka with Ito in order to achieve as a battery reaction that proceeds efficiently, thereby improving the output characteristics of the all-solid-state battery ([0007], [0009]-[0010] of Ito), wherein such reads on the claimed invention.
Furthermore, the Examiner notes that, as stated above, Claim 1 does not limit the instances of unevenness (i.e. number of protrusions) to be only one and therefore even if the skilled artisan achieved a laminate having unevenness between the electrolyte layer and the active material layer (i.e. having multiple protrusion portions), such would still read on a protrusion portion that is positioned at a center potion of the positive electrode mixture on the plane and therefore read on the claimed invention.
The Applicant argues that the rejection takes the position that Kosaka and Ito would be combined by the skilled artisan without addressing internal short circuiting problems discussed by Ito. If the particular unevenness parameters of Ito are not followed, then the skilled artisan would understand that internal short circuiting would be expected. In contrast, Kosaka specifically attempts to avoid such short circuiting. Applicant respectfully submits that it would be nonsensical to require the parameters of Ito in the teachings of Kosaka to achieve the claimed subject matter.
The Examiner respectfully disagrees. As previously stated, the problem of short circuiting has been addressed by Ito by the required parameters of the protrusion portion, such as the height and the width ([0017]-[0019]).
Specifically, the Examiner notes that Ito teaches wherein the positive electrode mixture layer has a protrusion portion in order to increase the contact between the positive electrode mixture layer and the solid electrolyte layer so that the battery reaction proceeds efficiently, thereby improving the output characteristics of the all-solid-state battery ([0009]-[0011]) and therefore the skilled artisan would have found it obvious to form the positive electrode mixture layer of Kosaka to have a protrusion portion, as taught by Ito, in order to achieve the effects taught by Ito. 
Thus, because Ito teaches the protrusion portion, the skilled artisan would further look to the teachings of Ito to determine the parameters of the protrusion portion, such as the height and width, in order to determine how to implement such while successfully achieving the advantages taught by Ito, and consequently it would not be nonsensical to require the parameters of Ito in the teachings of Kosaka to achieve the claimed subject matter. 
	The Applicant argues that Ito and the claimed subject matter are directed to entirely different technical concepts and implementations. Ito teaches a particular surface roughness pattern and the claimed invention is directed to a particular all-solid battery structure. Based on the differences, the skilled artisan would not reasonably apply the parameters taught by Ito to achieve the claimed invention. As a result, the skilled artisan would expect internal short circuits would occur.
	The Examiner respectfully disagrees and notes that the prior art does not need to recognize the same technical effect or solve the same problem as that of the claimed invention. So long as the structure of the all-solid-state battery, specifically the structure of the positive electrode mixture layer, is the same as that of the claimed invention, the prior art will read on the claimed invention no matter the motivation for arriving at said structure or the recognize technical effects of said structure.
	Furthermore, the Examiner notes that Ito is directed to an all-solid-state battery structure ([0008]), as is the claimed invention, and therefore Ito is not directly technical concept nor would skilled artisan not reasonably apply the parameters taught by Ito to achieve the claimed invention. As noted above, so long as the parameters of the protrusion portion fall within the acceptable ranges taught by Ito ([0017]-[0019]), the skilled artisan would have reasonable expectation that a short circuit would not occur, as desired by Kosaka.
	Thus, the arguments are not found to be persuasive.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 9, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 10, 2022